DETAILED ACTION
	Claims 21-43 are present for examination.
	Claims 21, 23, 25, 32, 35, 36, 39 and 40 have been amended.
	Claims 41-43 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31
Claim 21 recites the limitation “the cached media content decryption keys” in lines 12-13.  
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al. (US 2014/0095943) in view of Hinds (US 2009/0150970).
With respect claim 21, Kohlenberg et al. teaches determining whether the media-playback device is in a predetermined state or is likely to enter a predetermined state within a threshold period of time (see Fig. 3 and paragraph 37; it is predicted if device is going to have network connectivity outages (i.e., will enter an offline state)); 
selecting one or more of the cached media content items or one or more of the cached media content keys responsive to determining that the media-playback device is in the predetermined state or is likely to enter the predetermined state within a threshold period of time (see paragraphs 50 and 54; application may select content that has been started by the user but not yet completed); and 
Even though Kohlenberg et al. teaches the application may delete the precached content after network connectivity is restored (see paragraph 52). Kohlenberg et al. does not explicitly or one or more of the cached media content keys from being removed from the cache.
However, Ohi teaches allowing a user to set a `vacation mode` (i.e., predetermined state) on a mobile client device when the user anticipates that the device will be unable to connect to a server for a length of time; and if it is determined that a mobile device is in a vacation mode (i.e., predetermined state) data deletion is prevented (see paragraph 17 and 20). Wherein data may include text video or audio (see paragraph 38).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Kohlenberg et al. to include the above mentioned to prevent inadvertent deletion of data on a device (see Hinds, paragraph 17 and 20).

With respect claim 22, Kohlenberg et al. teaches wherein the predetermined state is a state with respect to travel, user location, Internet connectivity, Internet connectivity speed, Internet connectivity cost, Internet connectivity level, Internet connectivity type, Internet connectivity reliability, battery level, or storage space (see paragraph 39; the prediction engine 204 may predict network connectivity outages using the location of the mobile communication device 102 and a network coverage map (i.e., user location)).

With respect claim 23, Kohlenberg et al. teaches wherein the predetermined state is a state with respect to travel (see paragraph 40; direction of travel), and wherein predicted qualities of the one or more attributes selected from the group consisting of: a travel destination, traffic along a travel route, a travel transportation type, travel transportation make, and a travel transportation model (see paragraph 40-41; travel destination).

With respect claim 24, Kohlenberg et al. teaches playing a cached media content item while the media-playback device is in the predetermined state without the media- playback device retrieving data from a remote device to play the cached media content item (see paragraph 51; some time after the application has precached content in block 510, the application accesses the precached content during the network connectivity outage. The application may access the precached content using the same mechanisms as any locally stored information, or may stream the preached content from a local source).

With respect claim 25, Kohlenberg et al. teaches  selecting a media content item quality for the one or more of the selected cached media content items or one or more media content items associated with the one or more cached media content keys, based in part on determining that the media-playback device is in the predetermined state or will enter the predetermined state within a threshold period of time (see Fig. 5-7 and paragraphs 55, 56 and 59; in some embodiments the application may reduce stream quality automatically, i.e. without requesting user permission. However, as reducing stream quality may result in a perceptible loss of quality to the user, it may be advantageous to request permission prior to any reduction in stream quality. In block 712, the application determines whether the user approves reducing stream quality... If the user approves reducing stream quality, the precaching strategy of block 514 advances to block 714. In block 714, the application reduces the stream quality an appropriate amount, as discussed above. After 

With respect claim 26, Kohlenberg et al. teaches wherein the selected media content item quality is selected based at least in part on a predicted Internet connectivity of the device while in the predetermined state (see Fig. 5-7 and paragraphs 46, 55, 56 and 59; prediction engine 204 notifies the affected applications of the network connectivity outage to indicate the affected applications should precache content appropriately… the application determines whether the current network connection provides sufficient bandwidth to concurrently precache content and continue to provide application service… in some embodiments the application may reduce stream quality automatically, i.e. without requesting user permission. However, as reducing stream quality may result in a perceptible loss of quality to the user, it may be advantageous to request permission prior to any reduction in stream quality. In block 712, the application determines whether the user approves reducing stream quality... If the user approves reducing stream quality, the precaching strategy of block 514 advances to block 714. In block 714, the application reduces the stream quality an appropriate amount, as discussed above. After reducing stream quality, the precaching strategy of block 514 advances to block 708, wherein the application concurrently precaches content and streams content, as discussed above).

With respect claim 27, Kohlenberg et al. teach receiving a cache preference from the user (see paragraph 54; user maintains an ordered list of preferred movies);
wherein the cache preference is a preference selected from the group consisting of a cache size, a caching aggression, a cache clearing aggression, a quality-size preference, a fetch 
Kohlenberg et al. does not teach wherein the preventing of the selected one or more of the cached media items or the one or more of the cached media content keys from being removed from the cache is based in part on the cache preference.
However, Ohi teaches wherein the preventing of the selected one or more of the cached media items or the one or more of the cached media content keys from being removed from the cache is based in part on the cache preference (see paragraph 86, 89 and 111-112; if region A is selected, data from that region is prevented from being deleted and data from region B is deleted).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Kohlenberg et al. to include the above mentioned so that the storage unit can be used more effectively (see Ohi, paragraph 124).

With respect claim 28, Kohlenberg et al. teach wherein the selected media content item quality is selected based at least in part on: a time of day of that the media-playback device entered or will enter the state, and a predicted duration of the state (see paragraph 46; the prediction engine 204 may provide the predicted start time and predicted duration of the network connectivity outage to the affected applications. Such information is likely to be available, for example, for network connectivity outages due to scheduled downtime such as flights).

With respect claim 29, Kohlenberg et al. teaches wherein selecting the one or more of the cached media content items or the one or more of the cached media content keys is further based 

With respect claim 30, Kohlenberg et al. teaches wherein the one or more attributes of the user are selected from a group consisting of media content items played during previous predetermined states and playlists played during previous predetermined states (see paragraph 54; application may select content similar to content previously consumed by the application, or the application may select content that has been started by the user but not yet completed).

With respect claim 31, Kohlenberg et al. teaches wherein the one or more attributes of the user are selected from a group consisting of: age, gender, media content items for which the user has indicated an interest, media content items for which the user has indicated a disinterest, entries on the user's calendar, and a state of an application executing on the media-playback device (see paragraph 54; the application selects content based on a user content queue. For example, in some applications the user maintains an ordered list of preferred movies; the application may pick content from the front of the list).

With respect claim 32, Kohlenberg et al. teaches a cache storing media content items or media content keys (see Fig. 1 and paragraph 24 memory 128), the media playback system comprising: 
a processor (see Fig. 1 and paragraph 18; processor 120); and 

determine whether the media-playback device is in a predetermined state or is likely enter a predetermined state within a threshold period of time (see Fig. 3 and paragraph 37; it is predicted if device is going to have network connectivity outages (i.e., will enter an offline state)); 
select one or more of the cached media content items responsive to predicting that the media-playback device is in the predetermined state or is likely to enter the predetermined state within a threshold period of time (see paragraphs 50 and 54; application may select content that has been started by the user but not yet completed); and 
Even though Kohlenberg et al. teaches the application may delete the precached content after network connectivity is restored (see paragraph 52). Kohlenberg et al. does not explicitly teach while the media playback device is determined to be in the predetermined state or is likely to enter the predetermined state within the threshold period of time, prevent the selected one or more of the cached media content items from being removed from the cache.
However, Ohi teaches allowing a user to set a `vacation mode` (i.e., predetermined state) on a mobile client device when the user anticipates that the device will be unable to connect to a server for a length of time; and if it is determined that a mobile device is in a vacation mode (i.e., predetermined state) data deletion is prevented (see paragraph 17 and 20). Wherein data may include text video or audio (see paragraph 38).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device 

With respect claim 33, Kohlenberg et al. teaches a display device showing a media user interface (see paragraph 27; display), wherein the instructions further cause the media- playback device to: 
determine an Internet connectivity status of the media-playback device (see paragraphs 38-39; it is determined if the device is going to have a connectivity outage (i.e., is going to be offline)); 
cause the media user interface to represent the media content items in a first manner responsive to the Internet connectivity status being a first status and further responsive to a respective media content item being cached or uncached (see paragraph 58; if there is no connectivity outage and bandwidth is sufficient media content is downloaded and streamed normally); and 
cause the media user interface to the represent media content items in a second manner responsive to the Internet connectivity status being a second status and further responsive to a respective media content item being cached or uncached (see paragraph 59; if there is going to be a connectivity outage and bandwidth is not sufficient the media content is downloaded and streamed with reduced quality).

With respect claim 34, Kohlberg et al. teaches wherein media content items represented in the first manner are visible to the user and wherein media content items represented in the second manner are hidden from the user (see paragraph 58 and 59; If the user does not approve reducing stream quality, the precaching strategy of block 514 returns without reducing stream quality or 

With respect claim 35, Kohlenberg et al. teaches wherein the one or more of the cached media content items are selected based in part on media content item playback preferences of users that play media content items while in the predetermined state (see paragraph 54; the application selects content based on a user content queue. For example, in some applications the user maintains an ordered list of preferred movies; the application may pick content from the front of the list).

With respect claim 36, Kohlenberg et al. does not teach wherein the instructions that cause the media-playback device to prevent the selected one or more of the cached media content items from being removed from the cache, cause the prevention during a cache operation.
Howeer, Ohi teaches the selected one or more of the cached media content items or one or more of the cached media content keys from being removed from the cache (see paragraph 86, 89 and 111-112; if region A is selected, data from that region is prevented from being deleted and data from region B is deleted).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Kohlenberg et al. to include the above mentioned so that the storage unit can be used more effectively (see Ohi, paragraph 124).

With respect claim 37, Kohlenberg et al. does not teach wherein the cache operation is a maintenance operation.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Kohlenberg et al. to include the above mentioned so that the storage unit can be used more effectively (see Ohi, paragraph 124).

With respect claim 38, Kohlenberg et al. does not teach wherein the maintenance operation is a periodic maintenance operation.
However, Ohi teaches al. does not teach wherein the maintenance operation is a periodic maintenance operation (see paragraphs 103 and 111),
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Kohlenberg et al. to include the above mentioned so that the storage unit can be used more effectively (see Ohi, paragraph 124).

Allowable Subject Matter
	Claims 39-40 and 43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art or combination of prior art teaches or suggest determine whether the media-playback device is in a predetermined state or is likely to enter a predetermined state within a threshold period of time; select one or more of the cached media content decryption keys responsive to determining that the media-playback device is in the predetermined state or is likely to enter the claim 39.

Claims 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment. 
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.